     Case 2:17-bk-12677-ER   Doc 292 Filed 03/25/21 Entered 03/25/21 15:14:55   Desc
                              Main Document     Page 1 of 2

 1 Rosendo Gonzalez      [State Bar No. 137352]
   530 South Hewitt      Street, Suite 148
 2 Los Angeles, CA       90013
   Telephone: (213)      452-0071
 3 Facsimile: (213)      452-0080
 4 Chapter 7 Trustee

 5
                             UNITED STATES BANKRUPTCY COURT
 6                           CENTRAL DISTRICT OF CALIFORNIA
                                  LOS ANGELES DIVISION
 7

 8    In re                                    )   Case No. 2:17-bk-12677-ER
                                               )   Chapter 7
 9    GREEN JANE, INC                          )
                                               )
10                                             )   NOTICE OF UNCLAIMED
                                               )   DIVIDENDS
11                                             )   3011
                         Debtor.               )
12                                             )
13

14
           TO KATHLEEN J. CAMPBELL, CLERK OF THE UNITED STATES BANKRUPTCY
15
     COURT:
16
           Please find annexed hereto check(s) totaling $39,917.66
17
     representing the total amount of unclaimed dividend(s) in the above-
18
     entitled debtor’s estate which will create a zero balance in the bank
19
     account. Said sum is paid over to you pursuant to Bankruptcy Rule
20
     3011. A list of the name(s), address(es) and amount(s) to be paid to
21
     each claimant entitled to said unclaimed dividend is attached.
22
     Dated: March 25, 2021
23

24
                                         _________________________________
                                              ROSENDO GONZALEZ
25
                                              Chapter 7 Trustee
26
                                             -1-
                 Case 2:17-bk-12677-ER   Doc 292 Filed 03/25/21 Entered 03/25/21 15:14:55       Desc
                                          Main Document     Page 2 of 2

 1                                                    ATTACHMENT NO. 2

                                              LISTING OF DIVIDEND PAYMENTS
 2                                 (EACH CREDITOR CLASS SHOULD BE LISTED SEPARATELY)

 3   CLAIM    CHECK    NAME & ADDRESS OF CLAIMANT                AMOUNT           AMOUNT OF       INTERIM     AMOUNT OF
     NUMBER   NUMBER                                             CLAIMED           ALLOWED        PAYMENT      DIVIDEND
                                                                                    CLAIM
 4
     23       4033     JAMES WONG                              $126,660.00       $126,660.00    $37,338.24    $37,338.24
     29       4038     CAPITAL ADVISORY, INC.                   $8,750.00         $8,750.00      $2,579.42     $2,579.42
 5
                                                    TOTALS:      $135,410.00      $135,410.00    $39,917.66   $39,917.66
 6
                                            CASE NUMBER:      2:17-bk-12677-ER
 7                                              CASE NAME:    GREEN JANE, INC
                                      * Total also includes employee taxes withheld.
 8

 9

10

11

12

13

14

15

16

17

18

19
